In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00220-CR



        RODNEY WILFORD WEDE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the County Court at Law
                Lamar County, Texas
                Trial Court No. 60894




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                              MEMORANDUM OPINION
       Appellant Rodney Wilford Wede has filed a motion to dismiss this appeal. As authorized

by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP.

P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                              Scott E. Stevens
                                              Justice

Date Submitted:      February 25, 2019
Date Decided:        February 26, 2019

Do Not Publish




                                              2